TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00322-CR



                                     John Melton, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 97-921-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               In April 2003, John Melton was convicted of aggravated assault. On May 11, 2007,

Melton filed a pro se notice of appeal. The notice of appeal is not timely and does not invoke the

Court’s jurisdiction. See Tex. R. App. P. 26.2(a); Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996). In any event, the conviction

was previously affirmed on appeal. Melton v. State, No. 03-03-00258-CR (Tex. App.—Austin

Oct. 23, 2003, no pet.). The appeal is dismissed.



                                             ___________________________________________

                                             Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: July 31, 2007

Do Not Publish